996 F.2d 1215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Henry L. HENCE, Jr., Plaintiff-Appellant,v.Cathy AALTO, et al., Defendants-Appellees.
No. 92-2063.
United States Court of Appeals, Sixth Circuit.
June 17, 1993.

1
Before GUY and BATCHELDER, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
Henry Hence, a pro se Michigan prisoner, appeals a district court judgment dismissing his civil rights suit filed under 42 U.S.C. § 1983.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary, declaratory, and injunctive relief, Hence sued eleven Michigan state prison officials in their individual capacities.   Hence averred the defendants:  1) improperly denied him his personal property without due process;  2) improperly denied his request for a typewriter and gym shoes pursuant to a void policy directive;  3) denied him a proper hearing regarding his entitlement to personal property;  4) were deliberately indifferent to his serious medical needs by denying him gym shoes prescribed by a doctor following an ankle injury;  and 5) discriminated against him on the basis of his "class" in violation of his equal protection rights.


4
After reviewing defendants' motion for summary judgment, the magistrate judge filed a report and recommendation to grant summary judgment in favor of the defendants.   Over Hence's objections, the district court adopted the magistrate judge's recommendation, and dismissed the suit.   Hence has filed a timely appeal.


5
Upon review, we conclude that the district court properly granted summary judgment to the defendants as there is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.   See Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).   Hence received all the process due him.   See Mathews v. Eldridge, 424 U.S. 319, 333 (1976);   Yashon v. Hunt, 825 F.2d 1016, 1022 (6th Cir.1987), cert. denied, 486 U.S. 1032 (1988).   The defendants were not deliberately indifferent to any serious medical needs.   See Wilson v. Seiter, 111 S. Ct. 2321, 2324-27 (1991);   Estelle v. Gamble, 429 U.S. 97, 104 (1976).   Finally, the defendants did not intentionally discriminate against him on the basis of his membership in a protected class.   See Henry v. Metropolitan Sewer Dist., 922 F.2d 332, 342 (6th Cir.1990)


6
Accordingly, the district court judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation